TORPY, C.J.,
concurring and concurring specially.
I concur with the majority opinion. I would add only that this might be an appropriate case for the application of the Supreme Court’s recent pronouncement in Heien v. North Carolina, — U.S. -, 135 S.Ct. 530, 190 L.Ed.2d 475 (2014), which was decided after the State filed its initial brief. Even if the trial court ultimately concludes that the statute was not violated by Appellees, it would seem that the officer’s misinterpretation of the' law was not unreasonable.